Citation Nr: 0024555	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  94-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to receive Department of Veterans Affairs 
burial benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1979 to June 
1979.  The appellant is his surviving spouse.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO).  

A statement received in November 1998 indicates that the 
appellant is interested in VA home loan or student education 
benefits.  This matter has not been addressed by the RO and 
is being referred for further action.  Black v. Brown, 10 
Vet. App. 279 (1997).

FINDINGS OF FACT

1.  In January 1993, the veteran died as a result of 
myocardial failure, which was due to angiosarcoma with 
metastasis.

2.  A medical document dated in 1992 indicates that the 
veteran had a fifteen centimeter firm, rubbery mass of the 
left forearm secondary to possible hernia surgery I.V. in 
1979; the rubbery mass of the left forearm was diagnosed as 
angiosarcoma in September 1992.

CONCLUSION OF LAW

The claim for benefits for the cause of the veteran's death 
is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board finds that the appellant's claim for the cause of 
the veteran's death is well-grounded.  The record indicates 
that the veteran died as a result of myocardial failure due 
to angiosarcoma with metastasis. There is medical evidence of 
record which indicates that the lump on the veteran's left 
forearm, which was later found to be angiosarcoma, may be 
secondary to I.V. administered for a hernia surgery in 
service.  Service medical records confirm that he did undergo 
surgery in 1979 for hernia.  The veteran had also reported 
for treatment purposes, in July 1992, that the growth had 
been noted by him during service.  Accordingly, the claim is 
found to be well-grounded.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the veteran's cause of death is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board finds that the RO should take the necessary steps 
to obtain tissue slides of the veteran's left forearm mass.  
This is being sought for future submission to the Armed 
Forces Institute of Pathology for diagnosis and opinion.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain tissue slides of the 
veteran's left forearm and associate them 
with the claims file. 

2.  The RO should also contact the 
appellant with regards to her chosen 
representative, Alabama Department of 
Veterans Affairs, in order to ascertain 
whether she desires to change her 
representative given that she now resides 
in Kentucky. If so, the proper 
designation should be made.  

Once the above has been accomplished, the claims file should 
be returned to the Board, following the usual appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




